           Case 3:20-cv-05678-JLR-TLF Document 40 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOSEPH LOCHUCH EWALAN,                        CASE NO. C20-5678 JLR-TLF

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMMENDATION AND
12                                                       DENYING MOTION TO AMEND
                                                         AND SUPPLEMENT
           WASHINGTON STATE
13
           DEPARTMENT OF
14         CORRECTIONS,

15                              Defendant.

16         Having reviewed the Report and Recommendation (Dkt. # 33) of the Honorable
17   Theresa L. Fricke, United States Magistrate Judge, Plaintiff’s Objections to the Report
18   and Recommendation (Dkt. # 36), Defendant’s Response to Plaintiff’s Objections (Dkt. #
19   38), and the remaining record, the Court finds and ORDERS:
20

21

22


     ORDER - 1
           Case 3:20-cv-05678-JLR-TLF Document 40 Filed 11/17/20 Page 2 of 2




 1         (1) The court ADOPTS the Report and Recommendation;

 2         (2) Plaintiff’s “Motion to Order DOC Management Level in D-Unit to Stop

 3   Intimidating Their Victim (Plaintiff)” (Dkt. # 17) is DENIED; and

 4         (3) The Clerk is directed to send copies of this Order to the parties and Judge

 5   Fricke.

 6         Dated this 17th day of November, 2020.

 7

 8                                                   A
                                                     The Honorable James L. Robart
 9
                                                     U.S District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
